Citation Nr: 1736878	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-47 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

The Veteran seeks a rating in excess of 10 percent for right knee medial meniscectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran was scheduled for a hearing before a Veterans Law Judge, but in October 2014, he withdrew his hearing request.  In August 2015 and September 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board remanded the case, in pertinent part, to obtain a VA examination that includes range of motion testing for pain on active and passive motion, in weight bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  While the Veteran was afforded a VA examination in December 2016, the examination did not include the requested range of motion testing for pain on passive motion, in weight bearing, and nonweight-bearing.  As this information is necessary to evaluate the Veteran's right knee disability and ensure compliance with the directives of the September 2016 remand, reexamination is needed.  See  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records.

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected right knee disability as well as its impact on his ability to work.  Provide him a reasonable period of time to submit this evidence.

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  

If the examiner is unable to conduct the required testing, he or she must clearly explain why that is so.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

